                     Case 6:19-mj-06067-GEB Document 1 Filed 04/09/19 Page 1 of 12

AO I 06 (Rev. 04/10) Application for a Search Warrant                                                                          FILED
                                                                                                                         District of Kansas
                                          UNITED STATE~'~eISTRICT COURT A/JR 9 2019
                                                                      D1stnct of Kansas                           Cl~urt
                                                                                                                  By                    Deputy Clerk
               In the Matter of the Search of
          (Briefly describe the property to be searched
           or ide11tify the person by name and address)
                                                                              ~
                                                                              )           Case No.        \   b} - lJO(JI- G,m;,
        Cellular Telephone assigned call number                               )
    316-680-7883 (IMS! 311480428635736) believed                              )
     to be in the possession of Saoly Souvannakily.                           )

                                                 APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (ide11tify the perso11 or describe the
prRJJerf)J... (Ob~ searched a11d give its locatio11):
  :::>ee f'\.ttacnmem A.


located in the       ~~~~~~~-
                                                        District of   -~~~~~~~~~~~
                                                                                  Kansas                      , there is now concealed (identify the
perso11 or describe the property to be seized):
  See Attachment B.


           The basis for the search under Fed. R. Crim. P. 41 ( c) is              (check one or more):
                  rf
                   evidence of a crime;
                  0 contraband, fruits of crime, or other items illegally possessed;
                  0 property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.
           The search is related to a violation of:
              Code Section                                                             Offense Description
        21 U.S.C. § 841                                  Drug Trafficking
        21 U.S.C. § 843                                  Use of a communication facility to facilitate a drug trafficking crime.
        See Affidavit for additional.
           The application is based on these facts:
         See attached, Affidavit.

            rt Continued on the attached sheet.
            rt Delayed notice of 30 days (give exact ending date if more than 30 days:                                               ) is requested
                uncle' 18 U.S.C. § 3103a, the basis of whieh is set forth on the a t g                                               _/


                                                                                                          Applica11t's sig11at11re

                                                                                                     Michael Silveira, SA DEA
                                                                                                          Pri11ted name a11d title

Sworn to before me and signed in my presence.


Date:          q fytL. /j
City and state: Wichita, KS
                     ~~~'--~~~~~~~~~-
                                                                                           Gwynne E. Birzer, U.S. Magistrate Judge
                                                                                                          Pri11ted name a11d title
 Case 6:19-mj-06067-GEB Document 1 Filed 04/09/19 Page 2 of 12




                     AFFIDAVIT IN SUPPORT OF
              AN APPLICATION FOR A SEARCH WARRANT

I, Michael Silveira, being first duly sworn, hereby depose and state as follows:


              INTRODUCTION AND AGENT BACKGROUND


1. I, Michael S. Silveira, am a Special Agent of the Drug Enforcement

   Administration ("DEA"), United States Depmiment of Justice. I have conducted

   investigations into the trafficking of illicit drugs set forth in the following

   statement of probable cause, and being duly sworn, declare and state:

2. I am an "investigative or law enforcement officer" of the United States within the

   meaning of Title 18 of the United States Code, Section 2510(7), and I am

   empowered by law to conduct investigations and to make arrests for offenses

   enumerated in Title 18 of the United States Code, Section 2516.

3. I am currently assigned to the DEA's Wichita, Kansas Resident Office. I am a

   Special Agent with the United States Drug Enforcement Administration (DEA), and

   have been so employed for approximately seven (7) years. I received five ( 5)

   months of initial training in narcotics trafficking investigations and related legal

   matters at the DEA Training Academy in Quantico, Virginia in 2012. After

   graduating from the DEA academy, I was assigned to the DEA's Caribbean Field

   Division, Puerto Rico for four (4) years. I am currently assigned to the DEA

   Wichita Resident Office (WRO). Prior to my current employment with DEA, I was

   a patrol officer with the West Warwick Police Depmiment, West Warwick, Rhode

   Island for approximately (6) six years and am also a Special Agent with the United

   States Almy (Reserve), Criminal Investigation Command (CID)/ Protective

                                          1
  Case 6:19-mj-06067-GEB Document 1 Filed 04/09/19 Page 3 of 12




    Services Battalion (PSB) since 2010.

4. This affidavit is in support of an application for a search warrant authorizing the

    monitoring of a mobile tracking device in a cellular telephone, including any global

    position system ("GPS") mobile tracking device features of the cellular telephone

    assigned call number 316-680-7883 (the "Target Telephone"), a cellular telephone

    with service provided by Verizon Wireless. The subscriber of telephone number

    316-680-7883 is listed as "Please forward to reseller: TracF one Wireless, Inc." with

    no list address but believed to be used by Saoly SOUVANNAKIL Y.

5. This affidavit is based on my own personal knowledge as well as information

   provided to me by other law enforcement agencies and officers. This affidavit is

    intended to show merely that there is sufficient probable cause for the requested

   warrant, and does not set forth all of my knowledge about this matter.

                                    PROBABLE CAUSE

6. During the month of January 2018, agents from the DEA Wichita Resident Office

   received infom1ation from a DEA Confidential Source (CS). The CS provided agents

   with information related to a Felipe CASTRO, a distributor of cocaine in Wichita,

   Kansas. The CS has provided agents with accurate and corroborated infonnation

   regarding the drug trafficking activities of CASTRO. As a result of receiving this

   information DEA agents opened an investigation into CASTRO. From January 30,

   2018 through February 1, 2019, utilizing the CS, agents have conducted seven (7)

   separate controlled buys of cocaine from CASTRO.


7. Since the beginning of this investigation, agents have worked to identify

   CASTRO's source of supply. A review of toll records for a telephone known to be


                                         2
 Case 6:19-mj-06067-GEB Document 1 Filed 04/09/19 Page 4 of 12




   utilized by CASTRO revealed numerous contacts between CASTRO's telephone

   and telephone numbers of persons believed to be involved in drug trafficking.

   Specifically, phone records connecting CASTRO's phone with telephones currently

   believed to be used by SOUVANNAKILY and his girlfriend, Vanessa R.

   GARCIA.

8. As agents compiled information on numbers in contact with CASTRO they

   observed one number, 316-633-5540, that consistently appeared at the top of

   CASTRO's frequently called numbers. Agents searched the 316-633- 5540 number

   on-line and located a classified advertisement on Craigslist posted August 8, 2018.

   The Craigslist ad listed the name of "Vanessa Garcia" as the name on the contact

   info1mation associated with that phone number. Agents were able to locate an

   address for GARCIA which was 1445 N. Gow Street, Wichita, Kansas. They also

   learned GARCIA was in a relationship with a male subject identified as Saoly

   SOUVANNAKILY.

9. Through further investigation of telephone number 316-633-5540 agents learned that

   this number was associated with an investigation being conducted by the United

   States Air Force, Office of Special Investigations (OSI) in Wichita, for which the

   DEA was providing assistance. As a result of a cooperative effort, agents learned

   that the source of supply for cocaine in the OSI investigation, Bonny CHHOEUN,

   was in direct contact with 316-633-5540 on 40 different occasions according to toll

   analysis. The 5540 number, agents believed was being used by SOUVANNAKIL Y.

10. During November 2018, agents were made aware of a Sedgwick County Sheriffs

   Office (SO) investigation involving a subject identified as Jose A. TRETO. Jose A.



                                        3
 Case 6:19-mj-06067-GEB Document 1 Filed 04/09/19 Page 5 of 12




   TRETO was identified by agents with the WRO through phone toll analysis

   showing contacts between TRETO's telephone (316-303-7899) and the 5540

   number believed to be used by SOUVANNAKILY. Through the SO's

   investigation, TRETO was identified as a cocaine distributor in the Wichita area.

11. While conducting surveillance on TRETO on November 13, 2018, Sheriff's

   deputies observed TRETO contact another vehicle in a Wichita parking lot.

   Sheriff's deputies witnessed what they believed was a drug transaction. The

   decision was made by deputies to stop a white Chevy pickup after the officers

   observed TRETO making contact with the driver of the truck who was later

   identified to be Saoly SOUVANNAKILY and Vanessa GARCIA. The Chevy

   pickup is a vehicle known by agents to be used by SOUVANNA.KIL Y and

   registered to GARCIA. During the stop, GARCIA was in possession of a 9rnm

   semi-automatic handgun. Sheriff's deputies also located$8,166 in United States

   Currency and a user amount of marijuana which was seized along with the money

   and the handgun. Both SOUVANNA.KIL Y and GARCIA were arrested and

   charged with possession of marijuana and possession of drug paraphernalia and

   booked into the Sedgwick County Jail.

12. During the period of August 24, 2018 to December 14, 2018, CASTRO's phone had

   approximately 1,520 contacts with telephone number 316-633-5540, the phone

   previously used by SOUVANNA.KIL Y and/or his girlfriend Vanessa GARCIA.

   1,501 of those contacts, or 99% of the communications, appear to be text messages.

   The last known contact between CASTRO's telephone number and 316-633-5540

   was on December 14, 2018, approximately one month after SOUVANNAKILY and



                                       4
 Case 6:19-mj-06067-GEB Document 1 Filed 04/09/19 Page 6 of 12




   GARCIA's arrest, and the last known SMS text contact was on the same day.

13. Further analysis of CASTRO's phone number revealed a new number, 316-293-

   0638 as a frequently called number of CASTRO. On December 14, 2018, analysis

   showed that CASTRO texted with 0638 that day. Subscriber information provided

   by Verizon Wireless for 0638 showed the number belonging to a "Tony Dow" at

   120 E. Olsen, Wichita, KS. The name and address were not valid according to local

   database checks and they are believed to be used to conceal the identity of the actual

   user.

14. Upon review of toll data for 0638, analysis showed that the majority of contacts

   were the same numbers frequently communicated with on the 316-633-5540 phone

   number, including 316-249-4289 which belongs to Vanessa GARCIA

   (SOUVANNAKIL Y's girlfriend). Therefore, through analysis, agents believe

   SOUVANNAKIL Y's new number has been identified as 316-293-0638 because

   common call analysis between 5540 (81 total contacts) and 0638 (83 total contacts)

   shows that there are 33 common call contacts between the phones. There have been

   811 contacts between 0638 and common contacts from the 5540 number since

   December 30, 2018. Through this analysis agents believe that the 0638 number has

   replaced the 5540 number.

15. In conducting fmiher analysis of SOUVANNAKILY's phone, analysis shows that

   CASTRO's phone had been in contact with 0638 on 930 occasions from

   December 14, 2018 through February 11, 2019, and that 891 of those

   communications (95.8%) were via SMS while 39 (4.2%) were voice calls.




                                        5
 Case 6:19-mj-06067-GEB Document 1 Filed 04/09/19 Page 7 of 12




16. Saoly SOUVANNAKILY is believed to be the source of supply for CASTRO.

   SOUVANNAKIL Y was previously aITested on a prior DEA Title III investigation

   (Case IL-09-0039). In that case he was convicted and sentenced in November of

   2010 to 46 months in federal prison. SOUVANNAKILY has also been connected

   through phone toll analysis to individuals identified as local cocaine distributors

   connected to other DEA investigations in the Wichita area. Toll analysis has

   showed that previously used numbers, and currently Target Telephone have been

   in contact with numbers belonging to criminal associates of SOUVANNAKIL Y.

17. On or about February 22, 2019, CASTRO ceased the use of his phone ending in

   0638. On March 5, 2019, the CS obtained a new phone number for CASTRO

   which was provided to agents. In an effo1i to confirm SOUVANNAKILY's use

   of the phone ending in 0638, your Affiant obtained Federal Search waITants from

   U.S. Magistrate Judge Kenneth G. Gale on March 6 ,2019, to employ a cell site

   simulator (CSS) to determine and confirm the phone numbers being used by both

   CASTRO and SOUVANNAKIL Y.

18. On March 6 and 7, 2019, agents executed the aforementioned search waITants. In

   executing the search warrant on SOUVANNAKILY, agents obtained an

   International Mobile Subscriber Identity (IMSI) of 311480421803 753 along with

   311480428635736. IMSI 311480421803753 was associated with the 0638 phone

   agents believed was being utilized by SOUVANNAKILY. However, on March 7,

   2019, agents believe SOUVANNAKIL Y stopped using this phone.

19. The IMSI showing 311480428635736 was identified through the use of an

   administrative subpoena to be 316-680-7883 which through later phone analysis



                                        6
 Case 6:19-mj-06067-GEB Document 1 Filed 04/09/19 Page 8 of 12




    was identified by agents and analysts as being Target Telephone, the phone

    agents believe SOUVANNAKIL Y is currently using.

20. Upon receiving toll data for Target Telephone, a common call analysis was

    conducted and a common call list with SOUVANNAKILY's predecessor phone

    (0638) was created. The review of common calls list revealed that 316-680-7883

    Target Telephone was in contact with approximately 42% of the same contacts as

    0638. Additionally, of the top 20 contacts, Target Telephone and 0638 shared

    50% of the same contacts. Of the 291 total contact numbers used by all of

    SOUVANNAKIL Y's phone numbers (316-706-2043, 316-633-5540, 316-293-

    0638 and 316-680-7883), 80 (28%) common contacts remain consistent. Amongst

   the common contacts were GARCIA , family members and suspected criminal

   associates of SOUVANNAKILY.

21. Additionally, the last contact between CASTRO's predecessor phone and 0638

   was on February 22, 2019. Communications between CASTRO's new phone and

   Target Telephone was re-initiated on the morning of February 22, 2019. As of

   February 22, 2019 to March 25, 2019, CASTRO's new phone and Target

   Telephone have been in contact 291 times with 289 (99.3%) of the

   communications being text messages and 2 (.7%) being voice calls.

22. Your affiant has probable cause to believe that information provided to agents by

   the CS, telephone analysis, along with information obtained from other law

   enforcement agencies is reliable, as is the direct observations by agents.

   Information obtained from the CS has been verified through investigative means.

   Your Affiant believes based upon the aforementioned infmmation that



                                         7
 Case 6:19-mj-06067-GEB Document 1 Filed 04/09/19 Page 9 of 12




    SOUVANNAKILY is currently using Target Telephone in the fmiherance of

    drug trafficking crimes and is requesting the comis issuance of a search warrant to

    locate the Target Telephone to fmiher confirm its use by SOUVANNAKIL Y.

23. I am aware a cellular service provider may employ various means to determine the

    physical locations of a cellular telephone, including but not limited to: (1) cell

    site/sector location; (2) information regarding strength, angle and timing of the

    caller's signal measure at two or more cell sites (triangulation); or (3) location

    information from any factory-installed GPS device present in the cellular telephone.

    I am fmiher aware the service provider may have to initiate a signal to determine the

    location of the Target Telephone.

24. Law enforcement persom1el have determined the Target Telephone is an active

    cellular telephone device, issued by Verizon Wireless, which is subject to Verizon

    Wireless control and record keeping system.

25 . It is my belief the requested wairnnt will provide location information related to

   SOUVANNAKIL Y while also fmiher confirming evidence that SOUVANNAKIL Y

   is the user of Target Telephone. In my experience, the general geography location

   of the Target Telephone, gathered from cell site/sector location, GPS location, or

   other means, can yield evidence which is relevant and material to this investigation.

26. The facts set f01ih in this affidavit are true and correct to the best of my knowledge

   and belief.



                                                      Michael Silveira
                                                      DEA Special Agent

                                                 -~
Sworn to and subscribed before me on this       q    day of April 2019.

                                          8
Case 6:19-mj-06067-GEB Document 1 Filed 04/09/19 Page 10 of 12




                              9
    Case 6:19-mj-06067-GEB Document 1 Filed 04/09/19 Page 11 of 12




                                   ATTACHMENT A

                                Property to Be Searched

1. The following target cellular telephone:

       a. A cellular telephone with number 316-680-7883 (TARGET TELEPHONE);
          issued by Verizon; subscribed to "Please forward to reseller: TracFone Wireless,
          Inc." being used by Saoly SOUVANNAKILY.

2. Information about the location of the target cellular telephone that are within the

   possession, custody, or control of Verizon: including information about the location of

   the cellular telephone if they are subsequently assigned a different call number.
        Case 6:19-mj-06067-GEB Document 1 Filed 04/09/19 Page 12 of 12




                                        ATTACHMENT B

                                  Particular Things to be Seized

        All information about the location of the Target Cell Phone described in Attachment A for

a period of thirty days, during all times of day and night. "Information about the location of the

Target Cell Phone" includes all available E-911 Phase II data, GPS data, latitude-longitude data,

and other precise location information, as well as all data about which "cell towers" (i.e., antenna

towers covering specific geographic areas) and "sectors" (i.e., faces of the towers) received a radio

signal from the cellular telephone described in Attachment A.

       To the extent that the information described in the previous paragraph (hereinafter,

"Location Information") is within the possession, custody, or control of Verizon, the phone carrier

is required to disclose the Location Info1mation to the government. In addition, Verizon must

furnish the government all information, facilities, and technical assistance necessary to accomplish

the collection of the Location Information unobtrusively and with a minimum of interference with

Verizon services, including by initiating a signal to determine the location of the Target Cell Phone

on Verizon network or with such other reference points as may be reasonably available, and at

such intervals and times directed by the government. The government shall compensate Verizon

for reasonable expenses incurred in furnishing such facilities or assistance.

       This waiTant does not authorize the seizure of any tangible property. In approving this

warrant, the Court finds reasonable necessity for the seizure of the Location Information. See 18

U.S.C. § 3103a(b)(2).
